                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS


IN RE: OHIO EXECUTION                           :    Case No. 2:11-cv-1016
PROTOCOL LITIGATION

                                                     District Judge Edmund A. Sargus, Jr.
                                                 :   Magistrate Judge Michael R. Merz

This document relates to:
 Plaintiff Cleveland Jackson                    :


     DECISION AND ORDER DENYING PLAINTIFF CLEVELAND
    JACKSON’S SUPPLEMENTAL MOTION FOR PRELIMINARY
    INJUNCTION AGAINST THE USE OF EXPIRED EXECUTION
                         DRUGS


       This consolidated method of execution case is before the Court on Plaintiff Cleveland

Jackson’s Supplemental Motion for Preliminary Injunction against the use of Expired Drugs (ECF

No. 2437).

       The parties have unanimously consented to Magistrate Judge jurisdiction under 28 U.S.C.

§ 636(c) for Cleveland Jackson’s case and the case has been referred on that basis.

       The instant Motion was filed on September 3, 2019, when the parties had learned by

deposition testimony that all execution drugs specified in the Execution Protocol (01-COM-11)

had expired, but ODRC had not unequivocally committed to not using those expired drugs in

Cleveland Jackson’s execution. However, on Defendants’ Motion with the consent of Plaintiffs,

the Court ordered those drugs destroyed (ECF Nos. 2487 and 2488) and Defendants have now

filed the Declaration of Defendant Annette Chambers-Smith that the destruction is complete (ECF

No. 2560).

                                                1
      Accordingly, Cleveland Jackson’s Supplemental Motion for Preliminary Injunction is

denied as MOOT.



September 27, 2019.

                                                        s/ Michael R. Merz
                                                       United States Magistrate Judge




                                           2
